Opinion issued May 29, 2009













In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-08-00333-CR
____________

IRBY PETER ROZELLE, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from County Criminal Court at Law No. 5
Harris County, Texas
Trial Court Cause No. 1476257



 
MEMORANDUM  OPINION
          On May 26, 2009, appellant filed a motion to dismiss the above-referenced
appeal, also requesting that the Court issue mandate instanter.  The motion complies
with the Texas Rules of Appellate Procedure.  See Tex. R. App. P. 42.2(a).
          We have not yet issued a decision.  Accordingly, the motion is granted, and
the appeal is dismissed. 
          The Clerk of this Court is directed to issue the mandate within 3 days of the
date of this memorandum opinion.  See Tex. R. App. P. 18.1.
PER CURIAM
Panel consists of Justices Taft, Bland, and Sharp.
Do not publish.  See Tex. R. App. P. 47.2(b).